[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.1

FOURTH AMENDMENT TO COLLABORATION, LICENSE AND SUPPLY AGREEMENT

This FOURTH AMENDMENT TO THE COLLABORATION, LICENSE AND SUPPLY AGREEMENT (the
“Fourth Amendment”) is effective as of June 16, 2015 (the “Fourth Amendment
Effective Date”) by and between ALEXZA PHARMACEUTICALS, INC., a company
organized under the laws of the State of Delaware, United States (“Alexza”), and
having a principal place of business at 2091 Stierlin Court, Mountain View, CA
94043, United States, and GRUPO FERRER INTERNACIONAL, S.A., a company organized
under the laws of Spain (“Ferrer”), having its registered office at Av. Diagonal
549, E-08029 Barcelona, Spain.

RECITALS

A. Alexza and Ferrer are parties to that certain Collaboration, License and
Supply Agreement, dated October 5th, 2011, and amended March 5,
2012, November 6, 2013 and October 24, 2014 (the “Agreement”), pursuant to which
Alexza granted Ferrer certain exclusive rights and licenses to research,
develop, import, use, sell, have sold and offer for sale the Product in the
Territory, and agreed to supply all of Ferrer’s and its sublicensees’ and
distributors’ requirements of the Product.

B. The Parties now desire to amend the Agreement, in accordance with
Section 15.5 thereof, to suspend Alexza’s manufacturing obligations under the
Agreement, to grant Ferrer an option to obtain certain manufacturing rights, to
grant certain rights to the development and commercialization of a Staccato
Product (as defined in Section 2.2 of this Fourth Amendment), to expand the
Territory and to transfer certain European regulatory rights and obligations
from Alexza to Ferrer.

NOW, THEREFORE, Alexza and Ferrer agree as follows:

The Parties hereby amend the terms of the Agreement as provided below, effective
as of the Fourth Amendment Effective Date. Where the Agreement is not explicitly
amended, the terms of the Agreement will remain in full force and effect.
Capitalized terms used in this Fourth Amendment that are not otherwise defined
herein shall have the meanings given in the Agreement.

 

1. AMENDMENT OF ALEXZA’S MANUFACTURING OBLIGATIONS

1.1 Adjustment of Manufacturing Obligations. The Parties hereby agree that
Alexza’s obligation to manufacture and supply the Product to Ferrer, and
Ferrer’s obligation to purchase the Product exclusively from Alexza, under
Sections 5.1 and 5.2 of the Agreement will not be in effect during the period
from July 1, 2015, until Alexza’s first receipt of a Purchase Order for Product
from Ferrer on or after December 31, 2016 (the “Manufacturing Adjustment

 

1



--------------------------------------------------------------------------------

Period”). If Ferrer delivers a Purchase Order before December 31, 2016, Alexza
will have no obligation to accept or fulfill such Purchase Order. In addition,
Alexza will have no obligations under Section 5.11 of the Agreement to maintain
inventory of Materials during the Manufacturing Adjustment Period. The Parties
further agree that the provisions of Sections 5.9, 5.10, 5.13, 5.14, 5.18(b) and
6.2 are suspended during the Manufacturing Adjustment Period, and the
obligations under Sections 6.1 are terminated.

1.2 Maintenance of Manufacturing Facility. During the Manufacturing Adjustment
Period: (a) Alexza will not be obligated to maintain the facility located at
2091 Stierlin Court, Mountain View, California (the “Idle Facility”) or any
other manufacturing facility in compliance with GMP or other Applicable Laws and
(b) such lack of compliance will not be deemed a breach of the Agreement,
including Sections 5.6 or 5.7(b). Alexza will otherwise maintain the Idle
Facility in serviceable condition during the Manufacturing Adjustment Period,
including using Commercially Reasonable Efforts to allow for reasonably prompt
reinstatement of GMP qualification or requalification to manufacture Product.
Ferrer will not have the right to audit the Idle Facility under Section 5.4 of
the Agreement during the Manufacturing Adjustment Period, but will have access
to the Idle Facility in connection with Regulatory Authority inspections and on
other occasions as the Parties may reasonably agree in writing. Prior to
resumption of manufacturing after the Manufacturing Adjustment Period, if Ferrer
has not exercised the Manufacturing Option (pursuant to Section 2) and Alexza
has not assigned its manufacturing rights and obligations to a Third Party
pursuant to Section 1.5, Alexza will use Commercially Reasonable Efforts to
requalify the Idle Facility to manufacture Product for Ferrer.

1.3 Regulatory Reporting. As soon as practicable after the Fourth Amendment
Effective Date, each Party will comply with all Applicable Laws with respect to
their respective regulatory reporting obligations for the Idle Facility during
the Manufacturing Adjustment Period. Alexza shall reasonably cooperate with such
efforts, if requested by Ferrer.

1.4 Discussions during Manufacturing Adjustment Period. At least every six
(6) months during the Manufacturing Adjustment Period, the Parties, through the
regularly scheduled Collaboration Committee meetings, shall meet to discuss
commercial strategy for the Product in the Field in the Territory, including
Ferrer’s anticipated supply requirements for the Product and timing of ordering
Product from Alexza. Ferrer will update Alexza on an ongoing basis of when and
whether Ferrer intends to purchase Product from Alexza following the
Manufacturing Adjustment Period. If Ferrer desires that Alexza commence
manufacturing the Product for Ferrer before the end of the Manufacturing
Adjustment Period, Ferrer may notify Alexza, and the Parties shall thereafter
meet to discuss in good faith Alexza’s potential resumption of manufacturing or
engagement of a Third Party manufacturer to manufacture Product for Ferrer.
Alexza will reasonably consider any request of Ferrer that Alexza recommence
manufacturing the Product for Ferrer during the Manufacturing Adjustment Period.

1.5 Third Party Assignment. Alexza shall have the right to assign all of its
manufacturing rights and obligations under the Agreement and this Fourth
Amendment to a Third Party manufacturer, with the prior written consent of
Ferrer, not to be unreasonably

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

2



--------------------------------------------------------------------------------

withheld; provided that (a) Ferrer shall not deliver a Purchase Order for
Product to such Third Party manufacturer prior to December 31, 2016, and
(b) such Third Party manufacturer shall be qualified to manufacture and supply
the Product in accordance with Applicable Laws (including GMP) and the
Specifications in the MAA at the time it commences manufacturing the Product.

1.6 Resumption of Manufacture. If Ferrer does not timely exercise its
Manufacturing Option (as described in Section 2 below), and if Alexza has not
assigned its manufacturing rights and obligations in accordance with
Section 1.5, then following the end of the Manufacturing Adjustment Period,
unless agreed otherwise by the Parties in writing, and subject to the terms and
conditions of the Agreement, including this Fourth Amendment, Alexza’s
obligations to manufacture Product for Ferrer under Section 5.1 of the Agreement
will resume; provided that the delivery date requested in the first Purchase
Order submitted by Ferrer at the end of the Manufacturing Adjustment Period
shall be [*] months after the date of such Purchase Order, except as the Parties
may otherwise mutually agree in writing. At least [*] months before Ferrer
anticipates submitting a Purchase Order to Alexza, Ferrer will resume providing
monthly Supply Forecasts in accordance with Section 5.10(b) of the Agreement,
and Section 5.9 and Section 5.10 (other than Section 5.10(a)) shall be
reinstated with the submission of such first monthly Supply Forecast.

 

2. FERRER’S OPTION TO MANUFACTURE THE PRODUCT

2.1 Manufacturing Option. Alexza hereby grants Ferrer an option to obtain the
rights to manufacture the Product, and to manufacture, develop and commercialize
Staccato Products, as described in this Section 2 (the “Manufacturing Option”).
Ferrer may exercise the Manufacturing Option by written notice to Alexza
delivered between the Fourth Amendment Effective Date and December 31, 2015 (the
“Option Period”). During the Option Period, Ferrer shall evaluate the technical
requirements, technology transfer and investments necessary to enable Ferrer to
manufacture the Product at Ferrer’s facilities. Alexza shall provide all
reasonable cooperation requested by Ferrer in connection with such evaluation.

2.2 Rights upon Option Exercise. If Ferrer timely exercises the Manufacturing
Option, then the following shall be in effect:

(a) Right to Manufacture in the Territory. Ferrer shall have the exclusive right
to manufacture the Product for use by Ferrer and its Sublicensees and
Distributors in the Field in the Territory, and shall manufacture the Product to
meet the Specifications, the Quality Agreement and in accordance with Regulatory
Requirements, as then in effect for the use, commercialization, importation and
sale of the Product in the Territory. Article 5 and 6 of the Agreement will be
terminated.

(b) Right to Manufacture outside the Territory. Ferrer shall have the exclusive
right to manufacture the Product for use by Alexza and its licensees outside the
Territory, other than for the U.S., Canada, China, Hong Kong, Taiwan and Macao
(the “Excluded Countries”). At Alexza’s request, the Parties, or Ferrer and
Alexza’s licensees, shall negotiate the terms of such supply and enter into
appropriate supply and quality agreements. In addition, if Ferrer is qualified
to manufacture the Product for any Excluded Country, then Alexza shall introduce
Ferrer to Alexza’s licensee for such Excluded Country as a potential
manufacturer of the Product for such Excluded Country.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

3



--------------------------------------------------------------------------------

(c) Staccato Products.

(i) Ferrer shall have the exclusive right to manufacture Staccato Products (as
defined below) developed by Alexza for use by Alexza in the Territory and
outside the Territory, except in the Excluded Countries. Alexza shall present
Ferrer’s manufacturing capabilities to any of its potential partners or
licensees in and outside the Territory as well as in the Excluded Countries. At
Alexza’s request, the Parties shall negotiate the terms of such supply and enter
into appropriate supply and quality agreements. In addition, if so requested by
Alexza, or a licensee of Alexza in the Territory, outside the Territory or for
any Excluded Country, Ferrer shall negotiate in good faith with such licensee
the terms under which Ferrer would manufacture and supply the applicable
Staccato Product to such licensee for the applicable country in the Territory,
outside the Territory or in the Excluded Country.

(ii) Ferrer shall have the right to propose new (i.e., not yet in development or
previously developed by Alexza or a licensee) Staccato Products, each containing
an API of interest to Ferrer, to Alexza for Ferrer’s development and
commercialization (other than for treating [*] and/or symptoms associated with
[*]) in the Territory (a “Project”). Thereafter, the Parties shall discuss the
potential conduct and terms of such Project. If the Parties agree to such
Project, then Alexza shall not license out rights to the Project and upon entry
into a written agreement, Ferrer shall have an exclusive right to develop and
commercialize such Staccato Product for the Territory, pursuant to and effective
upon a separate agreement to be entered into between the Parties within ninety
(90) days of agreement to such Project, and the written agreement shall include
the following terms: (A) Alexza would provide necessary technical assistance and
access to technology, as reasonably requested by Ferrer, to conduct the Project,
(B) Ferrer would grant Alexza exclusive rights outside the Territory to use all
Inventions and Know-How, including Regulatory Filings, developed by or on behalf
of Ferrer in connection with the Project, for the development and
commercialization of the applicable Staccato Product outside the Territory,(C)
Ferrer would pay Alexza a royalty of [*] percent ([*]%) of Net Sales of each
Staccato Product in the Territory and (D) Ferrer would promptly notify Alexza of
any discontinuation of development of a Staccato Product and would thereafter
grant Alexza an exclusive license under all Inventions and Know-How developed by
or on behalf of Ferrer in connection with the Project, for the development and
commercialization of the applicable Staccato Product in the Territory, under
commercially reasonable terms and conditions to be agreed upon by the Parties.
For clarity, Alexza will, at all times prior to the Parties’ agreement on a
Project with respect to a Staccato Product in a particular therapeutic area,
have the right to grant to a Third Party any rights with respect to such
Staccato Product or therapeutic area.

(iii) If any of Alexza’s licensees or other partners develops any Know-How
related to a Project outside the Territory (including but not limited to any
pre-clinical or clinical data and Regulatory Filings) that is Controlled by
Alexza, or that is an improvement to the device used in any Staccato Product,
then if Alexza has a license to (or ownership interest in)

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

4



--------------------------------------------------------------------------------

such Know-How and related Patents, Alexza will grant a sublicense to Ferrer to
such Know-How and Patents on the same terms (financial and otherwise) governing
Alexza’s use of such Know-How and Patents with respect to the Project. In
addition, if Alexza develops any such Know-How related to the device used in a
Staccato Product, Ferrer shall have the right to use such Know-How and related
Patents in connection with a Project.

(iv) “Staccato Product” means any product that delivers an active pharmaceutical
ingredient (“API”) by a hand-held, fixed-dosage device (single dose and/or
multidose) that relies on Alexza’s proprietary technology to rapidly heat and
create a condensation aerosol of such API, allowing its delivery through deep
lung inhalation, which device is known as or based on, but may or may not be
referred to as, the Staccato system; provided that Staccato Product does not
include (A) the Product, (B) any product that delivers [*] as an API, (C) any
product that is under discussion between Alexza and a Third Party as of the
Fourth Amendment Effective Date, as evidenced by a bona fide written term sheet,
(D) Staccato alprazolam (AZ-002), (E) Staccato zaleplon (AZ-007), or (F) any
product containing an API that was included in a product candidate of Alexza
that has gone through clinical studies conducted by Alexza.

(d) Supplier Access. Ferrer will have the right to purchase components of the
Product from Alexza’s suppliers of such components, pursuant to Alexza’s
agreements with such suppliers, including the right to use any equipment owned
by Alexza and used by any such supplier to manufacture such components. In
addition, Ferrer will have the right to enter into an agreement directly with
any such supplier, at prices negotiated by Ferrer and such supplier, and will
have the right to grant such supplier the right to use any equipment owned by
Alexza and used by any such supplier to manufacture such components.

 

3. DEVELOPMENT AND REGULATORY ACTIVITIES

3.1 Amendment to Section 4.2(a). Section 4.2(a) of the Agreement is hereby
deleted and replaced in its entirety with the following:

(a) MAA Approval.

(i) Promptly after the Fourth Amendment Effective Date, and in any event no
later than July 31st, the Parties shall take all actions necessary to transfer
ownership of the MAA Approval for Staccato loxapine (ADASUVE) from Alexza to
Ferrer. Such transfer shall be free of charge for Ferrer except with regard to
regulatory fees. Upon positive European Commission decision of the transfer of
ownership of the MAA Approval, Ferrer shall at all times be responsible, at its
cost, for conducting the development and regulatory activities associated with
maintaining MAA Approval (including any additional clinical or non-clinical
studies that may be requested by the EMA, unless conducting such studies would
be inconsistent with Ferrer’s exercise of Commercially Reasonable Efforts, and
making Regulatory Filings and paying fees for Regulatory Filings, and including
all scientific services requested by the EMA), except as otherwise set forth in
the Fourth Amendment or as agreed by the Parties in writing; provided

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

5



--------------------------------------------------------------------------------

that Ferrer’s responsibility for annual fees for maintaining the MAA Approval
(for clarity, including pharmacoviligance costs) will commence on September 1,
2015. With respect to any additional variations to the MAA Approval, Alexza will
be responsible for all costs incurred through September 1, 2015 for
modifications planned or ongoing as of the Fourth Amendment Effective Date or
proposed thereafter by Alexza, and Ferrer will be responsible for all costs
incurred after September 1, 2015 for modifications proposed by Ferrer or
required by Regulatory Authorities in the Territory. Any regulatory approvals
granted in the European Union will be owned by Ferrer, and Ferrer shall be
designated as the “marketing authorization holder” pursuant to the applicable
EMA regulations. Alexza shall use Commercially Reasonable Efforts to cooperate
and provide assistance in the conduct of any clinical and regulatory
post-approval programs requested by Ferrer in response to requests by or efforts
to satisfy the requirements of the EMA.

(ii) The Parties and its Affiliates hereby mutually grant to each other a
royalty-free right to reference all Regulatory Filings (including the MAA
Approval), and use all data and other Know-How contained or referenced therein,
that are owned by any Party or its Affiliates with respect to the Product, or
that are owned by a Party’s licensee, to the extent that such Party has the
right to grant such rights, such reference and use in connection with the
development and commercialization of the Product, including obtaining,
maintaining or expanding any registration or regulatory approval in the Party’s
respective territory. Each party shall, on written request by the other Party,
provide, or shall cause its applicable Affiliate to provide, to such Party and
to any specified Regulatory Authority a letter, in the form reasonably requested
by the other Party, acknowledging and confirming that such other party and its
Affiliates or licensees, as applicable, have the rights of reference to any such
Regulatory Filing for all purposes consistent with the development, regulatory
approval and commercialization of the Product in such Party’s respective
territory.

3.2 Ongoing Clinical Studies. Effective upon June 1, 2015, Ferrer will become
the sponsor of and be responsible for the conduct of the following ongoing
studies of the Product: (a) the post-authorization safety study (“PASS”), which
Ferrer may conduct using PRA or a different contract research organization of
its selection and (b) the drug utilization study (“DUS”). Effective upon
September 1, 2015, Ferrer will become the sponsor of and be responsible for the
conduct of the Phase 3 clinical trial of the Product in adolescent patient
populations (the “Adolescent Study”). Notwithstanding the above, until positive
European Commission decision for the transfer of the MAA Approval has been
obtained, Alexza remains fully responsible in front of EMA as MAA Approval
holder. At Ferrer’s request, Alexza will assist Ferrer in the selection of a
contract research organization to conduct the Adolescent Study. On at least a
calendar quarterly basis, Ferrer will provide Alexza with written updates of the
status and progress of all such studies conducted by or on behalf of Ferrer.
Notwithstanding Section 9.1 of the Agreement to the contrary, Ferrer and Alexza
shall jointly own all Know-How arising from the conduct of the PASS, DUS and the
Adolescent Study and have access to all data

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

6



--------------------------------------------------------------------------------

and Information resulting from or contained in such studies, and each Party
hereby assigns to each other Party such of its right, title and interest in and
to such Know-How as necessary to effect such access and joint ownership
allocation.

3.3 Development Expenses. Ferrer will be solely responsible for all costs
incurred from and after June 1, 2015 to complete PASS and DUS. If applicable,
Ferrer will share with Alexza’s licensee for the U.S. the out-of-pocket costs to
conduct the Adolescent Study, and will coordinate invoicing and reimbursement
procedures with such licensee pursuant to a separate agreement to be entered by
Ferrer and such licensee. Ferrer will bear all costs for any additional studies
conducted after the Fourth Amendment Effective Date that are proposed by Ferrer
or required by Regulatory Authorities in the Territory, unless conducting such
required studies would be inconsistent with Ferrer’s exercise of Commercially
Reasonable Efforts.

3.4 Territory Expansion. In consideration for Ferrer’s assuming responsibility
and costs for PASS and DUS as set forth above, Section 1.78 of the Agreement is
hereby amended to read in its entirety as follows:

1.78 “Territory” shall mean the countries of the European Union, Croatia,
Serbia, Bosnia and Herzegovina, Montenegro, Macedonia, Albania, Andorra,
Liechtenstein, San Marino, Vaticano, Switzerland, Norway, Iceland, Argentina,
Armenia, Azerbaijan, Belarus, Bolivia, Brazil, Chile, Colombia, Costa Rica,
Dominican Republic, Ecuador, El Salvador, Georgia, Guatemala, Honduras,
Kazakhstan, Kyrgyzstan, Mexico, Moldova, Nicaragua, Panama, Paraguay, Peru,
Russia, Tajikistan, Turkey, Turkmenistan, Venezuela, Ukraine, Uruguay,
Uzbekistan, Algeria, Bahrain, Egypt, Iran, Iraq, Israel, Jordan, Kuwait,
Lebanon, Yemen, United Arab Emirates, Libya, Morocco, Oman, Palestine, Qatar,
Saudi Arabia, Syria, Tunisia, Republic of Korea, Philippines and Thailand.

3.5 Staccato Product. Additionally, in consideration for Ferrer’s assuming
responsibility and costs for PASS and DUS as set forth above, effective as of
the Fourth Amendment Effective Date, Ferrer shall have the right to propose
during the Manufacturing Adjustment Period a single new (i.e., not yet in
development or previously developed by Alexza or a licensee) Staccato Product,
containing an API of interest to Ferrer, to Alexza for Ferrer’s development and
commercialization according to terms and conditions under Sections 2.2(c)(ii)
and (iv) of this Fourth Amendment.

3.6 Milestone Revision. In consideration for Ferrer’s assuming responsibility
and costs for the Adolescent Study as set forth above, Milestone Event #4 under
Section 7.2 of the Agreement will no longer be due for First Commercial Sale of
the Product in Russia, Turkey or Brazil.

3.7 Pharmacovigilance. Notwithstanding Section 4.2(g) of the Agreement, Alexza
will be relieved of its responsibility for maintaining the global safety
database for the Product until the Product obtains regulatory approval outside
of the Territory and outside the U.S. For clarification, Ferrer will remain
responsible, at its own expense, for maintaining the safety database and for
pharmacovigilance for the Product in the Territory. Promptly after the Fourth

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

7



--------------------------------------------------------------------------------

Amendment Effective Date, the Parties shall amend any existing pharmacovigilance
and safety data exchange agreements between them to be consistent with the
following, such amendments to be effective upon the transfer of MAA Approval
pursuant to Section 3.1(a) of this Fourth Amendment unless otherwise required by
Regulatory Authority requirements: (a) Ferrer shall be responsible for
designating to the EMA and other applicable Regulatory Authorities in the
Territory a qualified person responsible for pharmacovigilance (QPPV) for the
Product, (b) Ferrer shall be responsible for the pharmacovigilance system Master
file for the EMA and other applicable Regulatory Authorities in the Territory
for the Product, (c) Ferrer shall be responsible for processing periodic safety
update reporting and case reporting with respect to the EMA and other applicable
Regulatory Authorities in the Territory and (d) Ferrer shall enter into
pharmacovigilance agreements with Alexza’s U.S. licensee (in addition to its
continuing pharmacovigilance agreement with Alexza) not later than September 1,
2015, for the purposes of exchange of pharmacovigilance information in their
respective territories, provided that until entry into such agreement with the
U.S. licensee, Ferrer shall communicate to Alexza all safety reports and Serious
Adverse Events related to the Product and Alexza shall keep Ferrer informed
about safety reports and Serious Adverse Events related to the Product outside
the Territory. The transition process from Alexza to Ferrer will begin
immediately following Alexza’s submission of the MAA transfer application to
EMA.

 

4. MISCELLANEOUS

1.1 Full Force and Effect. This Fourth Amendment amends the terms of the
Agreement and is deemed incorporated into the Agreement. The provisions of the
Agreement, except as expressly amended by this Fourth Amendment, remain in full
force and effect.

1.2 Entire Agreement. The Agreement and this Fourth Amendment constitute the
entire agreement, both written and oral, between the Parties with respect to the
subject matter hereof, and any and all prior agreements with respect to the
subject matter hereof, either written or oral, expressed or implied, are
superseded hereby, merged and canceled, and are null and void and of no effect.

1.3 Governing Law. This Amendment and all questions regarding the existence,
validity, interpretation, breach or performance of this Fourth Amendment, shall
be governed by, and construed and enforced in accordance with, the laws of the
State of New York, United States, without reference to its conflicts of law
principles.

1.4 Counterparts. This Fourth Amendment may be executed in one or more
counterparts, each of which will be an original and all of which together will
constitute one instrument.

IN WITNESS WHEREOF, the Parties have executed this Fourth Amendment by their
respective duly authorized representatives as of the Fourth Amendment Effective
Date.

[SIGNATURE PAGE FOLLOWS]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

8



--------------------------------------------------------------------------------

ALEXZA PHARMACEUTICALS, INC. By:  

/s/ Thomas B. King

Name:  

Thomas B. King

Title:  

President and CEO

GRUPO FERRER INTERNACIONAL, S.A. By:  

/s/ Jordi Ramentol Massana

Name:  

Jordi Ramentol Massana

Title:  

CEO

By:  

/s/ Antoni Villaró Martín

Name  

Antoni Villaró Martín

Title:  

COO

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

9